Title: To Alexander Hamilton from John Adlum, 21 September 1799
From: Adlum, John
To: Hamilton, Alexander


          
            Sir
            Reading Septr. 21st. 1799
          
          Yours of the 10th. inst. came to hand by this days post.
          I have given orders for Capt. Irwins company to hold themselves in readiness to march on next Wednesday morning—
          I would have ordered them to march on monday morning, but we have had heavy rains this three days, and have not yet subsided, so that the roads are very bad and the waters high, but I expect will be passable by wednesday.
          I answered your letters on the 3rd. & 7th. instant
          With great respect I am Sir Your most Obedt. Servt.
          
            John Adlum
          
          General Alexander Hamilton
          
            P.S. Lieut. Wolestonecraft is under the necessity of attending a trial in the begining of the week at the Supreme Court, for not permitting a Constable to go into the Camp, when he was Officer of the guard, and Lieut. Meminger is an evidence in this case, which is another reason for delaying them untill Wednesday
          
          
            John Adlum
          
        